ORDER
PER CURIAM.
Movant appeals from the denial of his Rule 27.26 (now repealed) motion for post conviction relief.
Movant alleges his counsel was ineffective because counsel: (1) failed to move for *442a change of venue in the face of pretrial publicity; and (2) advised him not to testify and failed to inform him that if he testified the jury would be instructed they could not use his prior convictions in determining movant’s guilt.
•  Movant’s first point fails because movant has not proven, but for counsel’s failure to request a change of venue, the result of the trial would have been different. Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct. 2052, 2068, 80 L.Ed.2d 674 (1984). A request for change of venue may have properly been denied. Additionally, there is no factual support for prejudice because the charges were tried where filed. However, there is support for a finding by the motion court that the taint of pretrial publicity was removed during voir dire. The court dismissed for cause all venirepersons who acknowledged they may be influenced by the pretrial publicity. Movant’s second point fails because mov-ant has not shown the jury would have had a reasonable doubt respecting guilt if mov-ant had testified. Id. at 695, 104 S.Ct. at 2068.
An extended opinion would have no prec-edential value. Judgment is affirmed in accordance with Rule 84.16(b).